           Case 7:17-cv-01466-PMH Document 81 Filed 09/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JONATHAN JOSE CASANOVA,
                            Plaintiff,                         ORDER

                     -against-                                 17-CV-01466 (PMH)
MALDONADO, et al.,
                            Defendants.


PHILIP M. HALPERN, United States District Judge:

         This matter is scheduled for a telephonic status conference on November 4, 2020 at 11:00

a.m. At the time of the scheduled conference, parties shall call: (888) 398-2342; access code

3456831.

         Defense Counsel is directed to deliver a copy of this Order to Plaintiff.



Dated:     New York, New York
           September 29, 2020

                                                  PHILIP M. HALPERN
                                                  United States District Judge
